                                                                     The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          FOR THE WESTERN DISTRICT OF WASHINGTON

10                                           AT SEATTLE

11   JAMES JOHNSON, individually and on              No. 2:18-cv-01611-TSZ
     behalf of all others similarly situated,
12
     Plaintiff,                                     ORDER GRANTING STIPULATED MOTION
13                                                  SETTING AMENDED SCHEDULE FOR
     v.                                             AMENDED CONSOLIDATED COMPLAINT
14                                                  AND MOTION TO DISMISS BRIEFING
     COSTCO WHOLESALE
15
     CORPORATION, a Washington
16   corporation; W. CRAIG JELINEK; and
     RICHARD A. GALANTI,
17
     Defendants.
18

19

20          Pursuant to the parties’ Stipulated Motion Setting Schedule for Amended Consolidated

21   Complaint and Motion to Dismiss Briefing, the Court hereby ORDERS as follows:

22          1.     The initial scheduling dates set forth in the Court’s February 7, 2019 Order, ECF

23   No. 18, are vacated;

24          2.     Lead Plaintiff’s amended consolidated complaint is due filed April 16, 2019;

25          3.     Defendants’ responsive pleading or motion to dismiss is due filed June 7, 2019.

26   Any motion to dismiss shall be noted for August 30, 2019.;

27          4.     Lead Plaintiff’s opposition to any motion to dismiss is due filed July 26, 2019;

       ORDER GRANTING STIPULATED MOTION
       SETTING AMENDED SCHEDULE FOR
       AMENDED CONSOLIDATED COMPLAINT
       AND MOTION TO DISMISS BRIEFING
       Nos. 2:18-cv-01611-TSZ         -1
 1   and

 2           5.      Defendants’ reply in support of any motion to dismiss is due filed August 30,

 3   2019.

 4

 5   IT IS SO ORDERED.

 6

 7   Dated: March 29, 2019.

 8
 9
                                                        A
                                                        Thomas S. Zilly
10                                                      United States District Judge
11

12   Submitted by:
13
     By: s/ Roger Townsend
14   Roger Townsend, WSBA #25525
     BRESKIN JOHNSON TOWNSEND, PLLC 1000 Second Avenue, Suite 3670
15   Seattle, WA 98104
     Tel: (206)652-8660
16   rtownsend@bjtlegal.com
17
     Attorneys for Lead Plaintiff and the Class
18

19

20

21

22

23

24

25

26

27

       ORDER GRANTING STIPULATED MOTION
       SETTING AMENDED SCHEDULE FOR
       AMENDED CONSOLIDATED COMPLAINT
       AND MOTION TO DISMISS BRIEFING
       Nos. 2:18-cv-01611-TSZ         -2
